 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      AMAZON.COM, INC., a Delaware                         Case No. C19-523 RSM
 9    corporation,
10                                                         ORDER DENYING DEFENDANT
                     Plaintiff,                            ORON’S MOTION TO DISMISS
11
                       v.
12
13    ROY ORON, an individual, et al.,

14                 Defendants.
15
            This matter comes before the Court on Defendant Roy Oron’s Motion to Dismiss. Dkt.
16
     #27. Mr. Oron argues that the Court lacks personal jurisdiction over him. Specifically, Mr.
17
     Oron maintains that Amazon “does not even allege any acts or activities by Mr. Oron related to
18
19   Washington…. To the contrary, all that [Amazon] alleges is that Mr. Oron allegedly owns or

20   has the ability to control foreign companies that may have received some financial benefit from
21
     the allegedly improper activities of other defendants in this action.” Id. at 7. Amazon argues
22
     that, under Rule 4(k)(2), this Court has jurisdiction where Mr. Oron has contacts with the
23
24   United States as a whole, and not just this particular state. Dkt. #32 at 6.

25          Amazon’s Complaint alleges that Defendants exploited its brand to perpetrate a
26   widespread fraud falsely advertising work at home jobs with Amazon. Dkt. #1 at ¶ 1. The
27
     scheme starts with unsolicited phone calls that claim to be recruiting for Amazon, then directs
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 1
     victims to websites such as amazonprofits.org and amazonwealth.org. When victims type these
 1
 2   into a browser, they are redirected through several domains controlled by an affiliate marketing

 3   network based in Utah called Cash Network, LLC (“Cash Network”). Id. at ¶ 3. This scheme
 4
     eventually entices victims to purchase services of some kind. Amazon alleges that Mr. Oron on
 5
     behalf of himself and his companies “purchased this [web] traffic from Cash Network in order
 6
 7   to sell website services.” Id. at ¶ 4. Amazon alleges that he owned, operated, and financially

 8   benefitted from the unlawful scheme, or in the alternative, had the right and ability to supervise,
 9   direct, and control the wrongful conduct alleged in this Complaint, and derived a direct
10
     financial benefit from that wrongful conduct. Id. at ¶ 8. Critical to these allegations is the
11
     claim that Mr. Oron controlled a website or websites that victims eventually landed on. See id.
12
13   at ¶ 40. Amazon alleges that Mr. Oron is affiliated with clickomy.com and a company called

14   CPA 37 which worked with Cash Network. Amazon does not offer further allegations in their
15   Complaint connecting Mr. Oron with clickomy or CPA 37, or connecting these with the other
16
     components of the scheme. Later, Amazon alleges that the domain karenvidtut.com, associated
17
     with the scheme, “was hosted by an account connected to Oron.” Id. at ¶ 66. Similarly,
18
19   Amazon alleges that the domain systemsmsw.com, also associated with the scheme, was hosted

20   by an account connected to Oron. Id. at ¶ 68.
21
            The actual facts before the Court at this early stage are relatively minimal. Mr. Oron
22
     states via declaration that he is an Israeli citizen who owns multiple unnamed businesses. Dkt.
23
24   #27-1. He declares that these businesses do not do business in Washington State. Id. He states

25   that he does not own property in Washington State and last visited the state more than 35 years
26   ago. Id.
27
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 2
             Amazon submits as an exhibit a letter from counsel representing Cash Network LLC
 1
 2   indicating that their own investigation revealed that CPA 37 was an advertiser in this scheme,

 3   and that the contact person for CPA 37 was Roy Oron. Dkt. #33 at 9.
 4
             A declaration from investigator Niles Gooding describes the scam websites at issue in
 5
     this case. Dkt. #34. A declaration from investigator Wesley Brandi describes the process of
 6
 7   how these websites targeted individuals who visited them by incorporating geolocation

 8   information from the visitor’s IP address. Dkt. #35. Some of these websites were hosted by
 9   Amazon Web Services (“AWS”), and investigation revealed that the AWS account was
10
     regularly accessed by a couple of IP addresses: 82.81.36.31 and 82.81.31.117. Id. at ¶ 15.
11
     Pertinent to the instant Motion, the investigator’s declaration eventually states that Mr. Oron is
12
13   Facebook friends with individuals affiliated with Cash Network, LLC. Id. at ¶¶ 16–19. The

14   declaration also includes a screenshot from Facebook ostensibly connecting Roy Oron with a
15   telephone sales job with Clickomy in Israel. Id. at ¶ 20.
16
             When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears
17
     the burden of demonstrating that the court has jurisdiction over the defendant. Pebble Beach
18
19   Co. v. Caddy, 453 F.3d 1151, 1154, (9th Cir. 2006) (citing Harris Rutsky & Co. Ins. Servs. v.

20   Bell & Clements Ltd., 328 F.3d 1122, 1128-29 (9th Cir. 2003)). However, this demonstration
21
     requires that the plaintiff “make only a prima facie showing of jurisdictional facts to withstand
22
     the motion to dismiss.” Id. (citing Doe v. Unocal, 248 F.3d 915, 922 (9th Cir. 2001) (internal
23
24   citations omitted)). Moreover, for the purpose of this demonstration, the court resolves all

25   disputed facts in favor of the plaintiff. Id.
26           The general rule is that personal jurisdiction over a defendant is proper if it is permitted
27
     by a long-arm statute and if the exercise of that jurisdiction does not violate federal due process.
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 3
     Id. Jurisdiction can be established by general or specific jurisdiction. The Ninth Circuit relies
 1
 2   on a three-prong test for analyzing a claim of specific personal jurisdiction: (1) The non-resident

 3   defendant must purposefully direct his activities or consummate some transaction with the
 4
     forum or resident thereof; or perform some act by which he purposefully avails himself of the
 5
     privilege of conducting activities in the forum, thereby invoking the benefits and protections of
 6
 7   its laws; (2) the claim must be one which arises out of or relates to the defendant's forum-related

 8   activities; and (3) the exercise of jurisdiction must comport with fair play and substantial
 9   justice, i.e. it must be reasonable. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
10
     802, 2004 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). The plaintiff bears the
11
     burden of satisfying the first two prongs of the test. Id. If the plaintiff fails to satisfy either of
12
13   these prongs, personal jurisdiction is not established in the forum state. If the plaintiff succeeds

14   in satisfying both of the first two prongs, the burden then shifts to the defendant to “present a
15   compelling case” that the exercise of jurisdiction would not be reasonable. Id. (citing Burger
16
     King Corp. v. Rudzewicz, 471 U.S. 462, 476-78, 85 L. Ed. 2d 528, 105 S. Ct. 2174 (1985)). “A
17
     showing that a defendant purposefully availed himself of the privilege of doing business in a
18
19   forum state typically consists of evidence of the defendant’s actions in the forum, such as

20   executing or performing a contract there.” Id. The reasonableness determination requires the
21
     consideration of several factors, including (1) the extent of the defendant’s purposeful
22
     interjection into the forum state, (2) the burden on the defendant in defending in the forum, (3)
23
24   the extent of the conflict with the sovereignty of the defendant’s state, (4) the forum state’s

25   interest in adjudicating the dispute, (5) the most efficient judicial resolution of the controversy,
26   (6) the importance of the forum to the plaintiff's interest in convenient and effective relief, and
27
     (7) the existence of an alternative forum. Bancroft & Masters, Inc. v. Augusta Nat. Inc., 223
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 4
     F.3d 1082, 1088 (9th Cir. 2000), holding modified by Yahoo! Inc. v. La Ligue Contre Le
 1
 2   Racisme Et L'Antisemitisme, 433 F.3d 1199 (9th Cir. 2006).

 3             A court may exercise personal jurisdiction over a foreign defendant pursuant to Rule
 4
     4(k)(2) when: (1) the claim arises under federal law; (2) the defendant is not subject to general
 5
     jurisdiction in any state; and (3) the exercise of personal jurisdiction is consistent with due
 6
 7   process. See Fed. R. Civ. P. 4(k)(2); Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d

 8   450, 461 (9th Cir. 2007) (citing Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1158-59 (9th Cir.
 9   2006)).
10
               Resolving all disputed facts in favor of Amazon, the Court finds Amazon’s allegations
11
     connecting Mr. Oron with the alleged scheme sufficient to establish a prima facie showing of
12
13   personal jurisdiction. Amazon need not establish liability at this early stage. Instead, Amazon

14   has presented facts, the result of significant investigation, which tend to show that Mr. Oron
15   was either in control of businesses and websites directly affiliated with this scheme or
16
     participated in this scheme by making transactions within the United States or directed at
17
     individuals or businesses in the United States. To be clear, this scheme clearly consummated
18
19   transactions with individuals in the United States, used AWS, and injured Amazon in the

20   United States. Mr. Oron has been sufficiently connected to CPA 37 and Clickomy, Ltd., and
21
     those businesses have been sufficiently connected to the websites involved in this scheme.
22
     Amazon’s causes of action here undeniably relate to Mr. Oron’s alleged forum-related
23
24   activities. After reviewing the seven factors from Bancroft above, the Court finds this exercise

25   of jurisdiction reasonable and consistent with due process.        Mr. Oron has the burden to
26   demonstrate why jurisdiction would not be reasonable. His arguments on Reply tend to go to
27
     his ultimate liability in this case rather than his activities with the United States. See Dkt. #37
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 5
     at 5–6 (arguing that he is not the owner of Clickomy and that his name on the credit cards used
 1
 2   to purchase the URLs in this case is insufficient).          Mr. Oron’s point that it would be

 3   inconvenient for him to travel to this forum given that he is an Israeli citizen is outweighed by
 4
     other factors, including the extent of Mr. Oron’s purposeful interjection into the forum state,
 5
     the forum state’s interest in adjudicating the dispute, the most efficient judicial resolution of the
 6
 7   controversy, and the importance of the forum to the Plaintiff's interest in convenient and

 8   effective relief. Amazon does not have to show why this lawsuit could not have been brought
 9   in Israel. Amazon was allegedly injured in the United States and alleges violations of U.S. law.
10
     It would be judicially inefficient to bring this suit in Israel. For all these reasons, the Court will
11
     deny this Motion.
12
13          The Court notes that because Mr. Oron is not subject to general jurisdiction in any state,

14   and both consumers and Amazon allegedly suffered harm in Washington State, this Court is a
15   particularly appropriate forum.
16
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
17
     finds and ORDERS that Defendant Roy Oron’s Motion to Dismiss (Dkt. #27) is DENIED.
18
19
20          DATED this 19th day of September 2019.
21
22
23
                                                    A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

25
26
27
28



     ORDER DENYING DEFENDANT ORON’S MOTION TO DISMISS - 6
